ORDER

PER CURIAM
Joan Martin, John Butterfield, Bonnie Butterfield, Lawrence Tuberty, Mary Kay Tuberty, Kelly Javier, and Randy Tober (collectively “Homeowners”) appeal from the trial court’s grant of summary judgment in favor of The Metropolitan St. Louis Sewer District (“MSD”) on their Third Amended Petition.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. ■
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).